Garcia, J.
(dissenting). We confront the abyss created by the prospect of applying the Supreme Court’s line of Sixth Amendment cases in Crawford v Washington (541 US 36 [2004] [out-of-court statement to police by the defendant’s spouse]); Melendez-Diaz v Massachusetts (557 US 305 [2009] [affidavits that substance seized from the defendant was in fact cocaine]); and Bullcoming v New Mexico (564 US 647 [2011] [laboratory report certifying that the defendant’s blood-alcohol concéntra*316tion was above the threshold for DWI]) so as to require the numerous analysts who typically handle the processing of DNA samples to appear in court. The Supreme Court declined to leap (see Williams v Illinois, 567 US —, 132 S Ct 2221 [2012]): the majority does. Because this result is not required by Supreme Court precedent, runs contrary to our own case law, and will cause unnecessary harm to the administration of the criminal justice system, I dissent.
I.
The facts in the record of this case are essentially the same as those in People v Brown (13 NY3d 332, 335 [2009]) in which we rejected a similar Sixth Amendment challenge. The minor differences, discussed below, should not compel a different result here.
New York City’s Office of Chief Medical Examiner (OCME) is not a law enforcement agency; it is part of New York City’s Department of Health and Mental Hygiene (see id. at 340; People v Washington, 86 NY2d 189, 192 [1995]). OCME develops DNA profiles for comparison purposes, namely to run against or compare to a known exemplar or a database of DNA profiles. To do so, OCME employs a five-step process — including four tests — each of which is performed by one or more analysts. First, an analyst unpackages and documents the evidence, examines the sample, and takes cuttings to prepare the sample for testing. The second step is extraction, in which an analyst adds chemicals to the sample, heats and cools it, and sometimes filters it to release the DNA from the cells. Third, an analyst measures the amount of DNA contained within the sample in a process called quantitation. In the fourth step, called amplification, an analyst makes millions of copies of 16 specific “loci” that OCME examines to develop a DNA profile. The fifth step is electrophoresis in which an analyst runs the sample on a DNA instrument, resulting in an electropherogram which is also known as a DNA profile. As explained by a witness in this case, “[a] DNA profile is the end result of DNA testing . . . and it is represented by a string of numbers.”
In order to ensure accuracy and reliability in its results, OCME runs all of those tests twice. Different analysts run the duplicate tests. Other internal controls, such as an additional observer, ensure that analysts are testing the correct sample and following appropriate procedures. Accordingly, many *317analysts — usually 10 or more — are routinely involved in developing a DNA profile from a single sample. Each analyst is “trained the same way and ... in the same techniques.”
Volume is an issue. OCME has approximately 150 analysts working in its laboratory on more than 8,000 cases per year, some cases with multiple items to test, and accordingly “it would be impossible for” a single analyst to perform the entire process on every sample. In the past, budget constraints and the sheer volume of samples made it necessary for OCME to subcontract out certain work to independent laboratories (see Brown, 13 NY3d at 336). To address these issues in-house, OCME uses a “rotation system,” under which the analysts perform an assigned task — for example, examining packaging or performing one of the four tests — for a specified period of time. The analysts then rotate to a different step in the process.
A separate Quality Assurance Department maintains the instruments in OCME’s laboratory. Employees of that Department also ensure that “the chemicals and the instruments used” in the laboratory “are functioning as they should.”
OCME followed this procedure in compiling the DNA profiles at issue here. On January 17, 2010, after defendant was arrested, a police officer with the evidence collection team swabbed a gun recovered in the basement of the building in which defendant lived in order to test for DNA. The officer packaged, sealed, and vouchered three separate samples and sent them to OCME for DNA analysis. That officer testified at trial.
On January 20, 2010, OCME received the three separately-packaged swabs taken from the gun. Melissa Huyck, an OCME Criminalist assigned to the Department of Forensic Biology, “opened up the envelopes that the three swabs were in and . . . cut a portion of each swab and put it into a tube.”
After Huyck unpacked the swabs, the samples underwent the remaining four steps in OCME’s typical process to develop a DNA profile. Huyck did not perform or observe any of the four tests, which were done by at least six other analysts. The resulting DNA profile — the particular “string of numbers”— belonged to an unknown male, “Male Donor A,” and would be expected to be found in approximately one in greater than one trillion people. Huyck’s Laboratory Report (she signed as “Analyst”) setting forth these results is dated February 16, 2010. In it she notes that the results in this case do not match *318any previous cases contained in the OCME local DNA data bank. At approximately this same time, a “DNA PROFILE EVALUATION FORM” was created and Huyck signed this document as both preparer and “Interpreting Analyst.” Huyck interpreted the DNA profile and acknowledged that it was “eligible for LINKAGE and/or the appropriate specimen category.”
On September 2, 2010, after the determination that there was no match in the database, the same officer obtained a DNA sample from defendant by swabbing the inside of his cheek; this is known as a buccal swab. This occurred more than seven months after the swabbing of the gun and more than six months after the DNA profile from the gun was completed. The officer vouchered the swab and sent it to OCME for DNA analysis. As noted above, this officer testified at trial.
OCME received defendant’s exemplar on September 4, 2010. Approximately 10 analysts processed and tested defendant’s exemplar in the same manner described above. As with the testing of the gun swabs, Huyck did not perform or observe any of the tests conducted on defendant’s exemplar.
Critically, Huyck did compare the results of the DNA profiles developed from the gun and from defendant’s exemplar. As with the gun swab profile comparison, a “DNA PROFILE EVALUATION FORM” was prepared and again Huyck signed the form as the “Interpreting Analyst.” This form notes the match between defendant’s exemplar and the DNA profile from the gun swabs. Huyck’s comparison was not cursory; she did “not just sign[ ] the report.” Instead, she conducted an independent assessment by “looking at all of the data and making sure that [she] agree[d]” with the analysis and conclusions. She “look[ed] at the actual data” and “reviewed the results for both cases once the results were compiled.” She emphasized that she “reviewed and looked at the data for both cases.” She also reviewed the results of the tests to confirm the analysts’ editing decisions and that the analysts followed the required internal controls.1
*319Huyck, who, as described above, had taken certain steps earlier in the OCME process, testified at trial. It was her expert opinion that the two profiles “are the same male DNA profile.” In other words, Huyck testified that “to a reasonable degree of scientific certainty,” defendant’s DNA “was found on the swabs of the gun.” At trial, Huyck explained to the jury how the numerical information contained in the “Casefile Table” demonstrated that the DNA on the gun matched the DNA from defendant’s exemplar. OCME’s files, containing, among other things, the DNA profile developed from the gun swabs and the two DNA Profile Evaluation Forms signed by Huyck as the Interpreting Analyst, were admitted into evidence as business records. Notably, defense counsel also met with Huyck before trial “at the OCME [l]ab” to go “over the results in the case.”
II.
The Confrontation Clause of the Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against him [or her].” In Crawford, the Supreme Court held that “testimonial statements of witnesses absent from trial” may be “admitted only where the declarant is unavailable, and only where the defendant has had a prior opportunity to cross-examine” (541 US at 59). Only “ ‘testimonial statements’. . . cause the declar-ant to be a ‘witness’ within the meaning of the Confrontation Clause” (Davis v Washington, 547 US 813, 821 [2006]). The Confrontation Clause is not implicated by “nontestimonial hearsay” and, therefore, such evidence may be admitted at trial in compliance with a state’s hearsay law (Crawford, 541 US at 68). In Crawford, the Supreme Court applied that test and concluded that the State’s use at trial of statements made to police by the defendant’s wife violated the Confrontation Clause (see id. at 68-69).
In a trilogy of cases, the Supreme Court applied Crawford to the admission of forensic evidence. In Melendez-Diaz, the defendant was charged with distributing and trafficking in cocaine (see 557 US at 308). At trial, the prosecution “submitted three ‘certificates of analysis’ showing the results of the forensic analysis performed on the seized substances” by a state laboratory (id.). The certificates or affidavits stated that the seized evidence was cocaine (see id.) and were admitted under Massachusetts law as “prima facie evidence of the composition, quality, and the net weight of the narcotic . . . *320analyzed” {id. at 309 [internal quotation marks omitted], quoting Mass Gen Laws, ch 111, § 13). The Supreme Court held that “the analysts’ affidavits were testimonial statements, and the analysts were ‘witnesses’ for purposes of the Sixth Amendment” {id. at 311). The Court continued: “To the extent the analysts were witnesses . . . , they certainly provided testimony against [the defendant], proving one fact necessary for his conviction — that the substance he possessed was cocaine” (id. at 313).
Two years later, the Supreme Court decided Bullcoming. There, the “[principal evidence against [the defendant] was a forensic laboratory report certifying that [his] blood-alcohol concentration [(BAC)] was well above the threshold for aggravated [driving while intoxicated]” (564 US at 651). “At trial, the prosecution did not call as a witness the analyst who signed the certification. Instead, the State called another analyst who was familiar with the laboratory’s testing procedures, but had neither participated in nor observed the test on [the defendant’s] blood sample” (id.). Further, the testifying analyst never “reviewed [the nontestifying analyst’s] analysis” (id. at 655).
The Court held that “surrogate testimony . . . does not meet the constitutional requirement. The accused’s right is to be confronted with the analyst who made the certification, unless that analyst is unavailable at trial, and the accused had an opportunity, pretrial, to cross-examine that particular scientist” (id. at 652).
“Critically, the report was introduced at trial for the substantive purpose of proving the truth of the matter asserted by its out-of-court author — namely, that the defendant had a blood-alcohol level of 0.21. This was the central fact in question at the defendant’s trial, and it was dispositive of his guilt” (Williams, 567 US at —, 132 S Ct at 2233).
In dissent, Justice Kennedy expressed alarm that “[t]he persistent ambiguities in the Court’s approach are symptomatic of a rule not amenable to sensible applications” (Bullcoming, 564 US at 679 [Kennedy, J., dissenting]).
Williams, the third case, and the one most analogous to this one, resulted in a fractured decision in which five Justices concluded that the defendant’s Sixth Amendment rights had not been violated. In the defendant’s bench trial for rape, “the prosecution called an expert who testified that a DNA profile *321produced by an outside laboratory, Cellmark, matched a profile produced by the state police lab using a sample of [the defendant’s] blood” (567 US at —, 132 S Ct at 2227). The process for developing the DNA profile was identical to that employed in the present case (see id. at Appendix to Breyer, J., concurring). The Cellmark report was not admitted into evidence or shown to the factfinder and the expert did not quote or read from the report. On cross-examination, the expert from the state lab confirmed that she did not conduct or observe any of the tests, but that she instead relied on the profile produced by Cell-mark.
The plurality concluded that “this form of expert testimony [did] not violate the Confrontation Clause because that provision has no application to out-of-court statements that are not offered to prove the truth of the matter asserted” (567 US at —, 132 S Ct at 2228). “As a second, independent basis” for its decision, the plurality determined “that even if the report produced by Cellmark had been admitted into evidence, there would have been no Confrontation Clause violation” (567 US at —, 132 S Ct at 2228). The plurality explained that “[t]he report was sought not for the purpose of obtaining evidence to be used against [the defendant], who was not even under suspicion at the time, but for the purpose of finding a rapist who was on the loose” (567 US at —, 132 S Ct at 2228). “And the profile that Cellmark provided was not inherently inculpatory” (567 US at —, 132 S Ct at 2228).
The plurality found it “significant that in many labs, numerous technicians work on each DNA profile” (567 US at —, 132 S Ct at 2244, citing brief for New York County District Attorney’s Office et al. as amici curiae at 6). “When the work of a lab is divided up in such a way, it is likely that the sole purpose of each technician is simply to perform his or her task in accordance with accepted procedures” (567 US at —, 132 S Ct at 2244). In short, the plurality stated, “the use at trial of a DNA report prepared by a modern, accredited laboratory bears little if any resemblance to the historical practices that the Confrontation Clause aimed to eliminate” (567 US at —, 132 S Ct at 2244 [internal quotation marks and citation omitted]).
Justice Thomas concurred in the judgment “because Cell-mark’s statements lacked the requisite ‘formality and solemnity’ to be considered ‘testimonial’ for purposes of the Confrontation Clause” (567 US at —, 132 S Ct at 2255 [Thomas, J., *322concurring] [citation omitted]). Justice Kagan dissented, concluding, as the majority does here, that Bullcoming was controlling (see 567 US at —, 132 S Ct at 2267 [Kagan, J., dissenting] [“Have we not already decided this case?”]).
Williams, which as a practical matter did little more than affirm the defendant’s conviction, resulted in a plurality opinion, two concurrences, and a dissent. Not surprisingly, this Court, post -Williams, has adhered to its well-established primary purpose test for determining whether the challenged evidence is “testimonial.”
We addressed the admissibility of DNA reports squarely in Brown, which was decided after Melendez-Diaz but before Bull-coming. There, a hospital prepared a rape kit and sent it to OCME, and OCME sent it on to Bode Technology, a fully-accredited private laboratory, for testing. “Bode isolated a male DNA specimen from the rape kit, reflecting a string of numbers of all 13 areas of DNA. Bode further produced a DNA report containing machine-generated raw data, graphs and charts of the male specimen’s DNA characteristics” (Brown, 13 NY3d at 336 [emphasis added]). The DNA characteristics were entered into a DNA database, which resulted in a “ ‘cold hit,’ linking [the] defendant’s DNA to the profile found in the victim’s rape kit” (id.). A police officer “took a DNA sample from [the] defendant and delivered it to OCME” (id.). “Thereafter, a forensic biologist/criminalist from OCME compared [the] defendant’s DNA characteristics to the specimen from the victim’s rape kit. Based upon this analysis, she determined that the profiles were a match occurring in one out of one trillion males” (id.).
At trial, the People called a forensic biologist/criminalist who testified that “she supervised other criminalists at OCME, reviewed their reports and findings, and oversaw quality control management to ensure the laboratory’s procedures met appropriate standards” (id. at 337). “The witness then testified in depth as to the characteristics of DNA and about the testing protocols for all accredited crime laboratories in the United States, including OCME and Bode” (id.). The defendant objected to the People’s motion to “introduce the DNA report, containing a profile of the specimen taken from the victim’s rape kit, as a business record” (id.). “The Bode documents . . . contained] graphs, charts, a description of the process used to test the DNA and a statement identifying whether the profile *323was of a male, female or was inconclusive” (id. at 338 n 2).2 The defendant claimed that “any documents generated by Bode were ‘testimonial evidence’ that would violate [his] Sixth Amendment right to confrontation, unless the analyst who performed the test was present to testify” (id. at 337). “The People responded that the report contained merely raw data and was not testimonial, and that the witness herself had performed the analysis in comparing [the] defendant’s profile with the profile of the DNA found in the rape kit” (id. [emphasis added]). The report was admitted into evidence.
On appeal, we framed the issue as “whether [the] defendant’s Sixth Amendment right to confrontation was violated by the introduction of a DNA report processed by a subcontractor laboratory to [OCME] through the testimony of a forensic biologist from OCME” (id. at 335). Noting that our conclusion was “consistent with Melendez-Diaz,” we held that the report was nontestimonial and, thus, “its admission did not constitute a Crawford violation” (id. at 335, 341).
In reaching this conclusion, we applied a four-part primary purpose test: (1) whether the agency that produced the record is independent of law enforcement; (2) whether it reflects objective facts at the time of their recording; (3) whether the report has been biased in favor of law enforcement; and (4) whether the report accused the defendant by directly linking him or her to the crime (see id. at 339-340, citing People v Freycinet, 11 NY3d 38, 41 [2008]; see also People v Pealer, 20 NY3d 447, 454 [2013], cert denied 571 US —, 134 S Ct 105 [2013]). We concluded that
“unlike Melendez-Diaz, the People called the forensic biologist who conducted the actual analysis at issue, linking [the] defendant’s DNA to the profile found in the victim’s rape kit. She testified that she had personally examined the Bode file; she interpreted the profile of the data represented in the machine-generated graphs; and she made the critical determination linking [the] defendant to this crime” {Brown, 13 NY3d at 340).
We determined that the Bode report “was not ‘testimonial’ under such circumstances because it consisted of merely *324machine-generated graphs, charts and numerical data” (id.). “There were no conclusions, interpretations or comparisons apparent in the report since the technicians’ use of the typing machine would not have entailed any such subjective analysis” (id. [emphasis added]). Therefore, we noted, “[t]hese technicians would not have been able to offer any testimony other than how they performed certain procedures” (id.).
Our decision in Brown built on our decisions in People v Rawlins (10 NY3d 136 [2008], cert denied sub nom. Meekins v New York, 557 US 934 [2009]) and Freycinet, both decided prior to Melendez-Diaz. In People v Meekins, a case decided and reported with Rawlins, the issue was “whether DNA . . . comparison reports prepared by nontestifying experts are ‘testimonial’ statements within the meaning of Crawford” (10 NY3d at 141). “At trial, the People introduced a report prepared by an independent private laboratory containing results of DNA testing conducted on samples taken from [the] complainant’s rape kit” (id. at 144). “The report was introduced through the testimony of two experts in DNA analysis and forensic biology . . . , neither of whom personally performed the actual testing” (id.). The expert from the private laboratory “testified that she supervised the technicians who performed the testing in this case and performed a final review of their results” and “that her duties involved ensuring that technicians followed established protocols” (id.). The private lab developed a DNA profile, but did not compare the results, instead sending the report to OCME for that purpose.
The OCME expert testified that OCME technicians reviewed the file, edited the data by weaning out peaks that might not be DNA, and uploaded the profile into a database of existing profiles. After uploading the profile, the Division of Criminal Justice Services notified OCME that the profile matched the defendant’s DNA. OCME then “made sure that the two DNA profilés were the same” (id. at 145). At trial, the OCME expert “gave her opinion that the DNA profiles from the rape kit were the same as [the] defendant’s” (id.). The trial court admitted “a consolidated file containing both labs’ reports as [OCME’s] business records” (id. at 146).
We concluded that the DNA data generated by the private laboratory was not testimonial because “the report in question contained raw data ... in the form of nonidentifying graphical information” (id. at 158-159). Such “graphical DNA test results, standing alone, shed no light on the guilt of the ac*325cused in the absence of an expert’s opinion that the results genetically match a known sample” (id. at 159). Similarly, the reports of the OCME technicians were not testimonial because they did “not directly link [the] defendant to the crime. It was left to the testifying witness ... to draw the inference from the evidence that [the] defendant’s DNA profile matched those obtained from the rape kit” (id. at 160).
By contrast, in Rawlins, we concluded that the latent fingerprint reports at issue were testimonial because they were “inherently accusatory and offered to prove an essential element of the crimes charged” (id. at 157). In effect, the missing author “was ‘testifying’ through his reports that, in his opinion, [the] defendant [was] the same person who committed the burglaries” and, thus, such reports — “which compare unknown latent prints from the crime with fingerprints from a known individual — fit the classic definition of a weaker substitute for live testimony at trial” (id. [internal quotation marks and citation omitted]). As the Court noted, “our task in each case must be to evaluate whether a statement is properly viewed as a surrogate for accusatory in-court testimony” (id. at 151).
In Freycinet, we relied on Rawlins and Meekins in finding that a redacted autopsy report was not testimonial under Crawford (see Freycinet, 11 NY3d at 39, 42). The report was “redacted to eliminate” the author’s opinions rendering it “very largely a contemporaneous, objective account of observable facts” (id. at 42). “The giving of opinions was left to [another doctor], who testified at trial” (id.). Notably, we conceded that “a report of a doctor’s findings at an autopsy may reflect more exercise of judgment than the report of a DNA technician” (id.). Still, we determined that the autopsy report “did not directly link [the] defendant to the crime” and, thus, the unavailable author of the report “was not [the] defendant’s ‘accuser’ in any but the most attenuated sense” (id.).
After Bullcoming and Williams were decided, we refused to retreat from our precedent in Rawlins, Meekins, Freycinet, and Brown. Referencing those cases, we rejected the notion “that Melendez-Diaz pronounced a shift in Confrontation Clause analysis that might call our precedent into question” (Pealer, 20 NY3d at 455). In Pealer, we cited Williams, along with Brown and Rawlins, for the proposition that “a graphical DNA report that d[oes] not explicitly tie the accused to a crime” is nontestimonial because it sheds “no light on the guilt of the accused in the absence of an expert’s opinion that the results *326genetically match a known sample” (Pealer, 20 NY3d at 454 [internal quotation marks and citations omitted]).
After reaffirming our prior holdings, we applied the four-part primary purpose test articulated in Brown and held that “records pertaining to the routine inspection, maintenance and calibration of breathalyzer machines . . . are nontestimonial . . . [and] are not subject to the Confrontation Clause requirements set forth in Crawford” (id. at 451). We found it “significant that, as with an autopsy report or a graphical DNA report, and unlike the certification of the accused’s actual [BAC] in Bullcoming, the breathalyzer testing certificates do not directly inculpate [the] defendant or prove an essential element of the charges against him [or her]” (id. at 455). The records at issue “simply reflected objective facts that were observed at the time of their recording in order to establish that the breathalyzer would produce accurate results, rather than to prove some past event” (id.).
The Appellate Division has similarly concluded, post-Williams, that presenting the expert that “conducted the critical analysis ... by comparing the DNA profiles derived from the crime scene evidence to the defendant’s DNA profile and concluding that all of the profiles matched” is sufficient to protect a defendant’s Sixth Amendment right to confrontation even if that expert “lacked firsthand knowledge of the testing of each item of evidence” (People v Washington, 108 AD3d 576, 577 [2d Dept 2013], lv denied 22 NY3d 1091 [2014]; see People v Fucito, 108 AD3d 777, 777-778 [2d Dept 2013], lv denied 22 NY3d 955 [2013]; People v Rios, 102 AD3d 473, 475 [1st Dept 2013], lv denied 20 NY3d 1103 [2013]; see also People v Jackson, 108 AD3d 1079, 1080 [4th Dept 2013], lv denied 22 NY3d 997 [2013] [applying same analysis to latent fingerprint evidence]). By contrast, the Appellate Division has concluded, correctly in my opinion, that the unavailability of the person actually offering the critical analysis comparing the DNA samples violates a defendant’s Sixth Amendment right to confrontation (see People v Oliver, 92 AD3d 900, 901-902 [2d Dept 2012], lv denied 19 NY3d 965 [2012]).
III.
There are two issues before us: first, whether the DNA profiles entered into evidence were testimonial; and second, whether the witness Huyck conducted the critical analysis in comparing the DNA profiles. I disagree with the majority’s *327legal conclusion as to the first issue. As to the second, the majority’s conclusion appears to be based upon a misreading of the record and a misunderstanding of the role required of the witness.
The majority frames the first issue as whether “the laboratory reports as to the DNA profile generated from the evidence submitted to the laboratory by the police in a pending criminal case were testimonial,” thereby implicating defendant’s Confrontation Clause rights (majority op at 308). Answering this question requires application of our four-part primary purpose test.
The majority focuses primarily on three of the four Brown factors and concludes that those “laboratory reports as to the DNA profile” were prepared for the primary purpose of creating an out-of-court substitute for trial testimony (majority op at 307-308 [“Swabs from the gun were then tested by an accredited public DNA crime laboratory with the primary (truly, the sole) purpose of proving a particular fact in a criminal proceeding — that defendant possessed the gun and committed the crime for which he was charged”]). While purporting to apply our primary purpose test, the majority in fact opts for the reasoning set forth in the Williams dissent: informed by that analysis, the majority reaches the same result — at least one analyst must testify (see Williams, 567 US at — n 4, 132 S Ct at 2273 n 4 [Kagan, J., dissenting]). Echoing that dissent, the majority concludes that the Supreme Court has already decided this case — in Bullcoming (see majority op at 304 [“The same scenario that occurred in Bullcoming occurred in this case”]; see id. at 310 [“Huyck was acting purely as a surrogate witness as defined by Bullcoming”]). Applying this Court’s traditional four-part test to the facts here, it is clear that this case is not Bullcoming but Brown. Accordingly, the DNA profiles are not testimonial and their admission did not violate defendant’s Sixth Amendment rights.
Independent of Law Enforcement
With respect to the first factor, it is settled that OCME, the agency that produced the reports, is independent of law enforcement. This Court concluded as much in Brown: “OCME and [the independent lab] are not law enforcement entities; they are scientific laboratories that work independently from the District Attorney and New York City Police Department” (13 NY3d at 340). The majority relegates this factor to a footnote.
*328Objective Facts
As to the second factor, the majority appears to take issue with whether the DNA report “reflects objective facts at the time of their recording” (id. at 339). The majority emphasizes that the DNA reports here, perhaps unlike the machine-generated graphs in Brown, contained “editing tables . . . compiled during [the] electrophoresis” processes of both the gun swabs and defendant’s exemplar (majority op at 311-312). Such emphasis on “editing” is misplaced given our conclusion in Meekins that the at-issue reports were not testimonial even though OCME technicians “ ‘edit[ed] . . . the data’ — or, interpreted the graphical data by ‘wean[ing] out what peaks might not be DNA, because there are times that peaks will show up in the data that are not actually . . . DNA alleles or DNA peaks’ ” (10 NY3d at 145). It seems inconceivable that DNA testing has become less reliant on computer technology— and more dependent on human input — in the eight years since Meekins was decided, and nothing in the record suggests that to be the case.
There is no reason to conclude that the process for creating the DNA profile at issue in this case, and the materials generated as a result, was in any relevant way different than that considered by this Court in Brown and Meekins. It is identical to the process detailed in the appendix to Justice Breyer’s concurrence in Williams. The same graphs and charts making up the DNA profiles at issue in those cases make up the OCME records here, namely objective facts in the form of a “graphical DNA report that d[oes] not explicitly tie the accused to a crime” (Pealer, 20 NY3d at 454).
Law Enforcement Bias
The majority’s most significant concern seems to fit under the “biased in favor of law enforcement” factor. The majority states: “the original DNA profiles in Brown and Meekins would not be considered testimonial hearsay as they do not satisfy the Williams primary purpose test” (majority op at 310). The majority continues: “The profiles, like those in Williams, were generated from rape kits by private laboratories when the suspect was unknown and the defendant was later identified on a ‘cold hit’ from the CODIS database” (id.).
The majority also believes compelling the fact that there was an identified “perp” who was noted on certain materials in the *329OCME file — in some instances by name — as having handled the gun (see id. at 308). According to the majority, “[t]he DNA profiles were generated in aid of a police investigation of a particular defendant charged by an accusatory instrument and created for the purpose of substantively proving the guilt of a defendant in his pending criminal action,” and are therefore testimonial under these circumstances (id.).
As noted above, OCME is not affiliated with any law enforcement agency but rather with the Department of Health. It is impossible to see how as a constitutional matter, protection of defendant’s Sixth Amendment rights hinges on whether, because of budget or backlog, the testing was subcontracted to a private laboratory (see Brown, 13 NY3d at 336). As in the present case, in Brown it was the OCME expert who testified at trial as to the match. Moreover, as this Court noted in Meek-ins, “[a] salient characteristic of objective, highly scientific testing like DNA analysis is that the results are not inherently biased toward inculpating the defendant; they can also exculpate” (10 NY3d at 153). Expanding on this point, we held that “a lab technician ordinarily has no subjective interest in the test’s outcome, and could hardly affect the result in any event; the analyst was simply recording, contemporaneously, the administration of scientific protocol to reveal what is hidden from the naked eye” (id. at 154; see Williams, 567 US at —, 132 S Ct at 2244 [numerous technicians worked on each DNA profile and “(w)hen the work of a lab is divided up in such a way, it is likely that the sole purpose of each technician is simply to perform his or her task in accordance with accepted procedures”]). As we have noted, our primary purpose test “on its face and in its application, properly reflects the view that not all government involvement inevitably leads to the forbidden testimonial fruit” (Rawlins, 10 NY3d at 148-149). There is no reason to conclude that an analyst at a government lab unaffiliated with law enforcement, operating as described above, presents any greater risk of bias for the prosecution.
The “cold hit” aspect of those prior cases, even if relevant to any constitutional analysis, is easily addressed. In Meekins, this Court noted that OCME’s file admitted into evidence contained “the work of technicians” from that government office who had contemporaneous notice that the defendant was a suspect (id. at 160). Analysts working in the lab in that case “knew or had every reason to know (because they were working on a rape kit) that their findings could generate results *330that could later be used at trial” (id. at 159). We concluded, however, that there was no constitutional violation as “their reports [did] not directly link [the] defendant to the crime” (id. at 160). Rather, that was done by the expert who testified at trial (see id.; see also Brown, 13 NY3d at 336, 340 [biologist/criminalist made critical determination linking the defendant to the crime using the defendant’s exemplar obtained after cold hit]).
The facts of this case certainly rebut any suggestion that the report was — or could have been — biased toward law enforcement. The DNA profile from the gun was generated prior to the time any DNA exemplar profile was created for the defendant. In fact, it was generated more than six months prior to the buccal swab being taken from defendant and then immediately run against a database of profiles (see Williams, 567 US at —, 132 S Ct at 2244 [“At the time of the testing, (the defendant) had not yet been identified as a suspect, and there is no suggestion that anyone at (the lab) had a sample of his DNA to swap in by malice or mistake. And given the complexity of the DNA molecule, it is inconceivable that shoddy lab work would somehow produce a DNA profile that just so happened to have the precise genetic makeup of (the defendant)”]). Here, there was no known DNA sample to “swap in” and no chance that “shoddy lab work” created a profile that would by coincidence match the sample taken from defendant months later. Nor could any “bias” have affected the compilation of the DNA profiles.
Accusation by Direct Link to the Crime
As to whether the report at issue accuses the defendant by directly linking him to the crime, the majority notes that “[t]he fact that defendant’s DNA profile was found on the gun was established by testimonial hearsay in the laboratory report” (majority op at 308-309). This is not accurate. As was the case in Brown and Meekins, the DNA profile did not “accuse [ ] . . . defendant by directly linking him ... to the crime” (Brown, 13 NY3d at 340). Rather, as in Brown, the People called the expert “who conducted the actual analysis at issue, linking defendant’s DNA to the profile” produced by the laboratory from the evidence linked to the crime (id.). The presence of defendant’s DNA on the gun was established in the exact manner as with the rape kit DNA profile in Brown (see Rawlins, 10 NY3d at 160 [“It was left to the testifying witness ... to draw the *331inference from the evidence that (the) defendant’s DNA profile matched those obtained from the rape kit”]; see also Williams, 567 US at —, 132 S Ct at 2228 [lab report at issue was not “inherently inculpatory”]).
Similarly, the DNA profiles here are not inherently accusatory3 nor were they offered to prove an essential element of the crimes with which defendant was charged. Instead, as noted above, the reports contained data, graphs, and charts that did not accuse defendant of any criminal wrongdoing. It was not until Huyck made her critical analysis, opining that defendant’s DNA exemplar matched the DNA taken from the gun, that any accusation was made tending to prove that defendant possessed the gun.
Proper application of our four-part “primary purpose” test clearly establishes that the DNA profiles entered into evidence here, like the DNA profiles admitted into evidence in Brown and Meekins, were not testimonial. Accordingly, no Sixth Amendment violation occurred.
IV.
If we find that the DNA profiles themselves are testimonial, that constitutional violation could not be cured by Huyck — the analysts must testify. Whether Huyck provided the critical link between the DNA profiles or improperly relied upon the work of others is a separate issue.
The majority, however, after concluding that the DNA profiles are testimonial, goes on to fault the Huyck testimony, analogizing her role to the witness in Bullcoming. In that case the report concluded that the defendant had the offending BAC and the issue was whether the testifying witness had reached an independent opinion as to that fact. The analogy to this case would be the DNA comparison reports or evaluations — but those were initialed by Huyck as “Interpreting Analyst” and so admission of the reports was harmless (see n 3, supra).
*332As to the comparison — or accusation — there is no distinction in the record between the testimony in Brown and this case. Huyck provided the critical comparison of the lab-generated DNA profiles.
In Brown, the forensic biologist/criminalist “compared [the] defendant’s DNA characteristics to the specimen from the victim’s rape kit,” which was prepared by Bode, the independent laboratory, and, “[biased upon this analysis, she determined that the profiles were a match occurring in one out of one trillion males” (13 NY3d at 336). The witness, who clearly was not involved in the process of producing the profile created by Bode, stated “that she drew her own scientific conclusions from analyzing the data and [the] defendant’s DNA profile” (id. at 337).
There is no support for the suggestion that the OCME forensic biologist/criminalist in Brown performed a more active review of the underlying materials than Huyck did here. In this case, as in Brown, Huyck examined the data in the file and the DNA profiles in reaching her “independent” conclusion that the profiles matched. Contrary to the majority’s assertion, Huyck did not simply “parrot” other analysts’ findings (majority op at 309). Rather, like the forensic biologist/criminalist in Brown, Huyck testified that she personally examined the OCME file, she interpreted the data represented in the machine-generated graphs, and she made the critical determination linking defendant to the gun. Huyck signed the Laboratory Report concerning the gun swabs, dated February 16, 2010, as the Analyst. The DNA Profile Evaluation Form prepared at approximately the same time lists Huyck as both the preparer and the Interpreting Analyst. Huyck was also the Interpreting Analyst on the DNA Profile Evaluation Form prepared for the buccal swab results. With respect to the testifying witnesses’ roles in the process and review, the facts in Brown are indistinguishable from this case. Indeed, from the record described above it appears Huyck played a more active role here than did the testifying witness in Brown (see Part I, supra at 316-319). Huyck provided the critical analysis linking the two DNA profiles in the exact manner done in Brown and Pealer and to conclude otherwise is to ignore the substantial record evidence documenting her role.
V
In abandoning the reasoning of this Court’s precedent, the majority now fashions a new rule: “where the laboratory report *333is testimonial in nature ... at least one analyst with the requisite personal knowledge must testify” (majority op at 313, citing Williams, 567 US at — n 4, 132 S Ct at 2273 n 4 [Kagan, J., dissenting]). The majority notes, however, that “an ‘all analysts’ rule is not consistent with the decisional law” (id. at 312) and instead seeks to parse the scientific process that generated the profiles in search of what is most “testimonial.”
The majority, on this record, comes to the remarkable conclusion that “it is the generated numerical identifiers and the calling of the alleles at the final stage of the DNA typing that effectively accuses defendant of his role in the crime charged” (id. at 313). That is, the final stage in creating a neutral DNA profile, consisting of a series of numbers describing the DNA alleles found at a person’s loci, at a time when the laboratory was not in possession of defendant’s DNA, “effectively accuse [d]” him of possessing the gun (id.). The majority so concludes despite the “limited” record concerning “the importance of any one analyst or any one step in the actual DNA typing process” (id.). Thus, without record or other support, the majority holds that “an analyst who witnessed, performed or supervised the generation of defendant’s DNA profile, or who used his or her independent analysis on the raw data . . . must be available to testify” (id. at 315).4
The majority further holds, again on this record, that “the analysts involved in the preliminary testing stages, specifically, the extraction, quantitation or amplification stages,” need not testify (id. at 313). The majority invites “OCME or a laboratory that uses a similar multiple-analyst model [to] adapt its operation so that a single analyst is qualified to testify as to the DNA profile testing” (id.).
This rule, tied to no specific material entered into evidence, must be grounded in Huyck’s testimony, the loose pages of the OCME file, and an amicus brief. It is fatally flawed for three reasons.
First, based upon the constitutional analysis performed by the majority, there is no basis to excuse analysts involved in “preliminary testing stages” from cross-examination at trial (id.). The majority has concluded the DNA profiles were testimonial. Analysts at each stage were involved in creating *334each offending DNA profile. Certainly, the amicus brief cited by the majority (see id. at 311-312 n 7) provides a corresponding constitutional violation for each stage of the process (see also Williams, 567 US at —, 132 S Ct at 2247 [Breyer, J., concurring] [“amici argue that the technicians at each stage of the process should be subject to cross-examination”], citing amicus brief of the Innocence Network).
Rather, the majority’s artificial bright-line rule is the hedging on the extension into this area of the Supreme Court’s Sixth Amendment cases anticipated and criticized by Justice Breyer in his concurring opinion in Williams (see 567 US at —, 132 S Ct at 2246 [Breyer, J., concurring] [noting that the dissent would have the prosecution produce “one or more experts who wrote or otherwise produced the report” and warning that “(o)nce one abandons the traditional rule, there would seem often to be no logical stopping place between requiring the prosecution to call as a witness one of the laboratory experts who worked on the matter and requiring the prosecution to call all of the laboratory experts who did so”]).
It is not hard to understand why the majority has crafted this arbitrary rule that falls short of addressing what it has identified as a violation of defendant’s Sixth Amendment rights. Requiring all analysts to testify at trials involving DNA evidence — at least in large metropolitan areas — would wreak havoc on the criminal justice system and forensic evidence laboratories like OCME (see 567 US at —, 132 S Ct at 2228). The majority’s attempt to compromise creates confusion by implicitly abandoning our Confrontation Clause analysis in DNA — and other forensic evidence — cases while fashioning a rule that fails to abide by its own interpretation of the Confrontation Clause.5
*335Next, despite the majority’s contention that in Meekins and Brown “[o]ur sharpest focus was on the final stage of the DNA typing results, to wit, the generated DNA profile” (majority op at 310), there is no citation or support for this conclusion. In fact, in Brown, we noted that the analyst’s use of the typing machine, presumably what the majority has in mind, contained “no conclusions, interpretations or comparisons . . . since the technicians’ use of the typing machine would not have entailed any . . . subjective analysis” (13 NY3d at 340). For the most part, the distinction with respect to the “final stage” in creating the DNA profile is based upon substitution of the scientific terminology “alleles” and “electropherograms” for “graphs,” “charts,” and “strings of numbers.” Indeed, the majority itself vacillates between this terminology without explaining any difference (see majority op at 300 [“an electropherogram . . . graphically depicts the peaks of the DNA analysis”]; id. at 302 [noting that Huyck testified that “the electropherogram was ‘a fancy name for DNA results’ and that the chart looked like ‘a bunch of peaks,’ with each peak representing ‘one of the numbers’ used to identify the alleles”]).
Lastly, the majority allows that, as an alternative to calling an actual witness to the generation of the profile, a witness may testify as to “his or her independent analysis on the raw data, as opposed to a testifying analyst functioning as a conduit for the conclusions of others” (id. at 315). That is, after finding that the DNA profiles themselves are testimonial, the majority would cure that violation by having a witness testify as to his or her “independent” analysis of the charts and graphs. In other words, a witness to do exactly what the majority concludes the witness did in Brown. Accordingly, regardless whether the DNA profiles are testimonial, after today’s decision, the remedy is the same.
This clearly indicates that the “independent lab” and “known suspect” factors that apparently distinguish this case from Brown are of no moment — otherwise how could the issue be addressed in exactly the same way? What the majority is left with, despite its claim to the constitutional high ground, is the Brown standard for a testifying witness who conducts an “independent analysis on the raw data” — which apparently applies to OCME labs processing evidence of known suspects— *336and a misreading of this record in concluding that no independent analysis occurred here. The DNA profiles, if testimonial, require the appearance of the witnesses who prepared them and this the majority is unprepared to say (see US Const 6th Amend; Crawford, 541 US at 68-69).
Rather, we should conclude, as we did in Brown, that defendant’s Sixth Amendment right to confrontation was not violated. In the absence of Huyck’s opinion, the reports of the other analysts, standing alone, shed no light on defendant’s guilt. To the extent the lab material contained the reports linking the two DNA profiles, that error was made harmless by Huyck’s in-court testimony. If defendant wished to explore further the reliability of the DNA testing performed in this case, he was free to subpoena any of the analysts and examine them at trial (see Williams, 567 US at —, 132 S Ct at 2228). He chose not to do so, despite the fact that he had pretrial access to Huyck. This Court’s established precedent, applied correctly by the courts below, protected defendant’s Sixth Amendment right to confrontation while allowing the criminal justice system to operate efficiently.
Instead of this analysis, we opt for the approach of Justice Kagan in the Williams dissent. If that position were to garner five votes in the Supreme Court of course we would be bound to follow. Until then, we are free to chart our own course based upon the Constitution, our case law, and common sense. At a time when the plurality in Williams signaled a desire to revisit Melendez-Diaz and Bullcoming (see Williams, 567 US at — n 13, 132 S Ct at 2242 n 13; see also 567 US at —, 132 S Ct at 2277 [Kagan, J., dissenting] [noting that “(t)hose decisions apparently no longer mean all that they say”]), we plunge ahead into greater confusion, creating a constitutional violation and recoiling from the consequences.
For the foregoing reasons, I dissent and would affirm the Appellate Division order.
Judges Rivera, Stein and Fahey concur; Judge Garcia dissents and votes to affirm in an opinion in which Judges Pigott and Ajbdus-Salaam concur.
Order reversed and a new trial ordered.

. A DNA analysis sometimes contains information, described as peaks and not actually part of the sample, that is essentially a by-product of the sensitive DNA testing process. This information is edited out of the DNA analysis automatically by the testing software or by an analyst after the program is complete. If an analyst removes the information, a second analyst reviews the decision to confirm that the action was appropriate.


. The laboratory file admitted into evidence in Brown contained 72 pages, of which 29 pages related to the process performed at Bode (see Brown, 13 NY3d at 338 n 2).


. To the extent the material at issue documents the match between the DNA profile developed from the buccal swab and that developed from the gun swabs, introduction of those reports was harmless as Huyck, who performed that comparison and is listed on those documents, testified in court (see Rawlins, 10 NY3d at 160 [the People relied on court witness to prove the DNA match making admission of notification of match as a business record harmless beyond a reasonable doubt]; see also id. at 157 [admission of testimonial fingerprint comparison report harmless in that testifying expert reached the same conclusion after comparing the latent prints]).


. There is some ambiguity as to what is meant by “defendant’s DNA profile,” but it appears intended to be both the profile from the buccal swab and the one generated from the gun swabs.


. It is unclear whether an autopsy report such as that admitted in Freycinet would now pass constitutional muster given that a medical examiner’s office will perform the procedure and a murder suspect may have been identified. The majority attempts to cast this concern as “misplaced,” stating: “We are not retreating from our prior decisions holding that, given the primary purpose of a medical examiner in conducting autopsies, such redacted reports — ‘a contemporaneous, objective account of observable facts that [do] not link the commission of the crime to a particular person’ — are not testimonial” (majority op at 315, quoting Pealer, 20 NY3d at 454). This appears but one more attempt to find an arbitrary stopping place for that retreat and, as with other attempts to do so, cannot be squared with the constitutional analysis of the majority opinion or the language of our case law (see Freycinet, 11 NY3d at 42 [“a report of a doctor’s findings at an *335autopsy may reflect more exercise of judgment than the report of a DNA technician”]).